Citation Nr: 0948653	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  09-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as rash on legs and feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

3.  Entitlement to service connection for a neurological 
disorder, claimed as vasovagal syncope or "blackouts."

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial evaluation greater than 70 
percent for posttraumatic stress disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Salt Lake City, Utah (RO).

The Veteran provided testimony at a Board hearing in October 
2009; at that time, he submitted evidence accompanied by a 
waiver of review by the agency of original jurisdiction.  
Accordingly, the Board may proceed with adjudication, to 
include this newly-submitted evidence.

In the recent decision of Rice v. Shinseki, the Court of 
Appeals for Veterans Claims (Court) held, inter alia, that 
once a Veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) (2009) that an informal claim "identify the benefit 
sought" has been satisfied, and VA must consider whether the 
claimant is entitled to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 
(2009).  However, the Veteran indicated in an August 2009 
submission that his claim was solely for a 100 percent 
evaluation for posttraumatic stress disorder (PTSD); 
specifically, he stated that "[u]nemployability is not what 
I have Claim for.  My claim is for 100% PTSD.  Disabled 
American Veterans would only file a claim with that attach.  
Some more rule that I don't understand."  Accordingly, 
because the Veteran has made it clear that he does not desire 
a TDIU, consideration thereof is not required in this case.

The issue of entitlement to service connection for a 
neurological disorder, claimed as vasovagal syncope or 
"blackouts" was originally denied in a June 1981 rating 
decision.  However, the June 1981 notice letter was defective 
because it conveyed a different result than that in the 
actual rating decision.  As such, corrective notice was 
provided in February 2008, and the Veteran was informed he 
had one year in which to appeal that rating decision.  The 
claim was readjudicated in June 2008; Veteran filed a notice 
of disagreement in December 2008.  Due to the defective 
notice provided in June 1981, the December 2008 notice of 
disagreement is timely to the June 1981 rating decision, as 
it is within one year of the notice of that decision.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting that VA 
must liberally construe all documents filed by a claimant).  
Accordingly, as the Veteran's claim was reopened and 
adjudicated on a de novo basis, he is not prejudiced if the 
Board proceeds to consider his appeal on the merits.

The issue of entitlement to service connection for tinnitus 
is addressed in the Remand portion of the decision below, and 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  A June 1981 rating decision denied service connection for 
a skin disorder.

2.  The additional evidence received since the time of the 
final June 1981 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a skin disorder.

3.  A June 1981 rating decision denied service connection for 
hemorrhoids.

4.  The additional evidence received since the time of the 
final June 1981 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hemorrhoids.

5.  A diagnosis of vasovagal syncope was first made in August 
1980. 

6.  The Veteran's service treatment records show no evidence 
of vasovagal syncope or blackouts.

7.  The probative and persuasive evidence of record does not 
relate the Veteran's vasovagal syncope to his military 
service.

8.  The Veteran's PTSD results in serious social and 
occupational impairment, as manifested by irritability, self-
isolation, significant difficulty with employment-related and 
marital relationships, anxiety, depression, nightmares, 
flashbacks, insomnia, and decreased abilities with respect to 
memory, concentration, and focus.


CONCLUSIONS OF LAW

1.  Since the final June 1981 rating decision, evidence 
submitted to reopen the claim of entitlement to service 
connection for issue is not new and material, and therefore, 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  Since the final June 1981 rating decision, evidence 
submitted to reopen the claim of entitlement to service 
connection for hemorrhoids is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  A neurological disorder, claimed as vasovagal syncope and 
blackouts, was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for an initial evaluation greater than 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all of the evidence in the Veteran's claims 
file has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran contends that he has submitted 
sufficient lay and medical evidence to reopen his claims for 
service connection for a skin disorder and hemorrhoids.  He 
also asserts that he has a neurological disorder, manifesting 
as vasovagal syncope or blackouts, related to his military 
service.  Finally, he argues that his service-connected PTSD 
is so severe as to result in total social and occupational 
impairment, such that a 100 percent evaluation for PTSD is 
warranted.  

New and Material Evidence Claims

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Skin Disorder

The RO denied service connection for a skin disorder in June 
1981, and notified the Veteran of the decision that same 
month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration in this case at that time was 
whether the Veteran had a currently diagnosed chronic skin 
disorder that was related to his military service.  In order 
for the Veteran's claim to be reopened, evidence must have 
been presented or secured since the June 1981 rating decision 
which is relevant to, and probative of, this matter.

The evidence of record at the time of the June 1981 rating 
decision relevant to the Veteran's claim for service 
connection included his service treatment records, a May 1981 
VA examination report, VA outpatient treatment records dated 
from August 1980 to September 1980, and private treatment 
records dated from December 1973 to December 1979.  The 
additional evidence added to the record since the June 1981 
rating decision, pertinent to the Veteran's claim, includes a 
January 2008 fee-based examination report and VA outpatient 
treatment records dated from February 2007 through December 
2008.

The RO denied the Veteran's claim for entitlement to service 
connection for a skin disorder in June 1981, and at that 
time, there was no evidence that a diagnosed skin disorder 
was related to the Veteran's military service.  This 
continues to be the case.  The Veteran's January 1971 service 
separation examination was negative for any notations of skin 
disorders or symptoms.  Moreover, the new evidence submitted 
since the last final rating decision includes the January 
2008 fee-based examination report, in which the Veteran 
denied any "other remarkable medical history" besides 
tinnitus, a psychiatric disorder, a history of blood in his 
stool, and a past myocardial infarction and subsequent stent 
placement.  The Veteran did testify during his October 2009 
Board hearing that he treated his skin disorder exclusively 
through over-the-counter cortisone creams and frequent 
showering, but was not currently receiving clinical 
treatment.  Even if the Veteran's statement regarding his 
symptoms were to be taken as competent lay evidence of the 
existence of a skin disorder, there remains no nexus 
evidence, lay or medical, relating the claimed disorder to 
his military service, the basis on which his claim was denied 
in June 1981.  Such nexus evidence is critical to a 
successful claim for service connection.  See Davidson, 581 
F.3d at 1316.

Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, it is not "material," as 
it does not raise the reasonable possibility of 
substantiating the Veteran's claim.  The Board thus finds 
that new and material evidence has not been submitted to 
reopen the issue of a skin disorder since the June 1981 
rating decision.  As new and material evidence to reopen a 
finally disallowed claim has not been submitted, the benefit 
of the doubt doctrine is not applicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  Thus, the decision remains final, 
and the appeal is denied.

Hemorrhoids

The RO denied service connection for hemorrhoids in June 
1981, and notified the Veteran of the decision that same 
month.   The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration in this case at that time was 
whether the Veteran had a currently diagnosed hemorrhoid 
disorder.  In order for the Veteran's claim to be reopened, 
evidence must have been presented or secured since the June 
1981 rating decision which is relevant to, and probative of, 
this matter.

The evidence of record at the time of the June 1981 decision 
relevant to the Veteran's claim for service connection 
included his service treatment records, a May 1981 VA 
examination report, VA outpatient treatment records dated 
from August 1980 to September 1980, and private treatment 
records dated from December 1973 to December 1979.  The 
additional evidence added to the record since the June 1981 
rating decision, pertinent to the Veteran's claim, includes 
the January 2008 fee-based examination, and VA outpatient 
treatment records dated from February 2007 through December 
2008.

The RO denied the Veteran's claim for entitlement to service 
connection for hemorrhoids in June 1981, and at that time, 
there was no evidence that the Veteran had a currently 
diagnosed hemorrhoid disorder.  This continues to be the 
case.  During the January 2008 fee-based examination, the 
Veteran indicated that he had a history of blood in his 
stool, and that it had never been properly investigated.  He 
also noted during his October 2009 Board hearing that he had 
occasional bleeding from his rectum, but that he was not 
receiving current treatment for it.  However, the probative 
and persuasive medical and lay evidence of record does not 
reflect that the Veteran has a currently diagnosed hemorrhoid 
disorder, or has been treated for hemorrhoids.  The Veteran's 
contentions that he experiences occasional bleeding from his 
rectum have been considered, but such bleeding is a symptom, 
and not, in and of itself, a disability.  See, e.g., 61 Fed. 
Reg. at 20,445 (May 7, 1996).  

Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, it is not "material," as 
it does not raise the reasonable possibility of 
substantiating the Veteran's claim.  The Board thus finds 
that new and material evidence has not been submitted to 
reopen the issue of service connection for hemorrhoids since 
the June 1981 rating decision.  As new and material evidence 
to reopen a finally disallowed claim has not been submitted, 
the benefit of the doubt doctrine is not applicable.  Annoni, 
5 Vet. App. at 467.  Thus, the decision remains final, and 
the appeal is denied.

Service Connection Claim

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show no evidence that 
the Veteran had manifestations of a neurological disorder in 
service, to include on his January 1971 service separation 
examination.  Subsequent to service, an August 1980 VA 
outpatient treatment record noted the Veteran's report of an 
episode of loss of consciousness approximately 3 to 5 years 
prior.  Although the neurologic workup was normal, the 
Veteran stated that he had been diagnosed with vasovagal 
syncope.  However, he had been symptom-free for the past 3 
years.  While an April 2007 VA outpatient treatment record 
noted that the Veteran had a "potential seizure disorder," 
there is no clinical basis for this statement as no symptoms 
or history were noted, no physical examination was conducted, 
and the treatment record in question was related to the 
Veteran's service-connected PTSD.  The Veteran indicated 
during his October 2009 Board hearing that he was not 
currently receiving treatment for his claimed vasovagal 
syncope.

In this case, the evidence reflects that during the aggregate 
appeal period, vasovagal syncope was diagnosed, and the 
Veteran asserted during his October 2009 Board hearing that 
he continued to experience near-blackouts when he was unable 
to remove himself from a situation that was making him 
anxious, and this testimony has been considered; lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Robinson v. 
Shinseki, 557 F.3d 1355 (2009) (confirming that "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").  

However, this lay evidence does not relate his current 
symptoms to his military service, as vasovagal syncope is not 
the type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See 
Robinson, 557 F.3d at 1361.  Moreover, by the Veteran's 
admission in the August 1980 VA outpatient treatment record, 
the first manifestation of his vasovagal syncope was in 1975 
at the earliest, more than 4 years subsequent to his service 
separation.  Thus, neither initial manifestation of 
symptomatology in service, nor continuity of symptomatology 
since service, is shown.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).  Additionally, there are no objective nexus 
opinions of record, and the closest lay evidence of etiology 
reflect that the Veteran's vasovagal episodes were more 
likely an anxiety manifestation of his service-connected 
PTSD, the severity of which is discussed elsewhere in this 
decision; if that is the case, it would be incorrect for 
service connection to be granted as it would constitute 
evaluation of the same disability or the same manifestations 
of the disability under different diagnoses, or pyramiding.  
See Robinson, 557 F.3d at 1361; see also 38 C.F.R. § 4.14 
(2009).  For these reasons, service connection for a 
neurological disorder, claimed as vasovagal syncope and 
blackouts, is not warranted.

Because the evidence of record does not relate the Veteran's 
vasovagal syncope to his military service, the preponderance 
of the evidence is against the Veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation Claim

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for PTSD was granted in a June 2008 
rating decision, and a 50 percent evaluation assigned 
effective September 2007, under the provisions of 38 C.F.R. 
§ 4130, Diagnostic Code 9411.  38 C.F.R. § 4130, Diagnostic 
Code 9411 (2009).  By a February 2009 rating decision, that 
evaluation was increased to 70 percent disabling, also 
effective September 2007.  Id.  Under Diagnostic Code 9411, 
a 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and an inability to 
establish and maintain effective relationships.  Id.

The maximum 100 percent evaluation is warranted where the 
disorder is manifested by total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place, 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

A Global Assessment of Functioning (GAF) score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See AMERICAN 
PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (Fourth Edition, 1994) (DSM-IV).  A GAF score of 51 
to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Id.  However, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the rating issue; rather, the GAF score must 
be considered in light of the actual symptoms of the 
claimant's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a) (2009).

In this case, the probative and persuasive evidence of record 
does not support an initial evaluation greater than 70 
percent disabling for PTSD.  This is primarily on the basis 
that while the Veteran's symptomatology is severe, it does 
not constitute total social and occupational impairment.

Initially, there is no evidence in the record that the 
Veteran was unable to complete activities of daily living 
(ADLs), to include basic hygiene tasks; while the Veteran 
reported during the January 2008 fee-based examination that 
he showered twice-daily since he returned from Vietnam 
because he felt "dirty," this obsessive-compulsive type of 
symptom is contemplated in the 70 percent evaluation 
currently assigned, and does not reflect that he was unable 
to complete that or other ADLs.  The Veteran endorsed memory 
loss in conjunction with difficulties in concentration and 
focus, but these symptoms are all encompassed by the assigned 
evaluation; the memory loss was not so severe that the 
Veteran was unable to recall the details concerning his job 
or his own name.  Moreover, on all mental status evaluations 
of record, the Veteran was not disoriented, did not manifest 
grossly inappropriate behavior, or display significant 
impairment in thought processes or communication.  Speech was 
normal, and thought processes were generally logical and 
goal-directed.  Finally, there is no evidence of persistent 
delusions or hallucinations; the Veteran denied having these 
in every mental status evaluation of record to include the 
January 2008 fee-based examination, January 2009 VA 
examination, and during the July 2007 and January 2008 VA 
outpatient visits.

In the September 2009 VA Form 646, Statement of Accredited 
Representative in Appealed Case, the Veteran's representative 
recalled the Veteran's February 2009 substantive appeal in 
which the Veteran stated he had a "possible (sic) of hurting 
my wife or other."  Thus, the representative concluded, a 
100 percent evaluation was warranted because the Veteran was 
a danger to himself or to others (specifically his wife).  To 
that end, the record reflects that in April 2007, the Veteran 
visited a VA Medical Center (MC) extended care unit (ECU) and 
reported aggressiveness, homicidal ideation, and inability to 
keep his anger under control following an altercation with a 
neighbor.  However, this incident appears to be the only such 
occasion this occurred, as the Veteran denied suicidal and 
homicidal ideations on every other mental status examination 
of record, to include the January 2008 fee-based examination 
and January 2009 VA examination.  The rating criteria for a 
100 percent evaluation contemplates that the claimant be 
persistently a danger to self or others; a single incident, 
especially one in which the Veteran self-identified a need 
for help and removed himself from the situation in question, 
is insufficient to meet such a criterion.

In evaluating PTSD and other psychiatric disabilities, the 
most critical determination is the level of overall social 
and occupational impairment.  While the Veteran's PTSD is 
clearly acute, as noted above, total occupational and social 
impairment is not shown in this case.  The marital problems 
between the Veteran and his wife are well-documented in the 
record, to include in his wife's October 2008 lay statement, 
and the Veteran has admitted to situations of domestic 
violence in the earlier years of the marriage.  However, he 
continues to be married to the same woman for more than 30 
years, and the evidence reflects that she is supportive of 
his efforts to ameliorate his PTSD symptoms.  Psychotropic 
medications have made it possible for them to do some things 
socially, including seeing a movie in a theater, so long as 
the Veteran is able to choose his own seat.  It also reflects 
that he has a fair to good relationship with his daughter, 
and is improving the relationship with his son, fractured 
after the son's witnessing of the domestic violence issues in 
his youth.  Similarly, there is evidence of continued 
friendships; the Veteran reported during a June 2007 VA 
outpatient visit that he had recently gone fishing with a 
friend for three days.  This evidence, overall, reflects that 
while the Veteran does self-isolate due to his PTSD, his 
social isolation is not so complete as to constitute total 
social impairment.

Moreover, total occupational impairment is also not 
demonstrated.  The Veteran reported during the January 2009 
VA examination hearing that he had 30 different jobs during 
the over 35 years since his service separation, the longest 
of which lasted 5 years (and his current job 4 years and 
counting).  However, he indicated that his current boss, at 
the job where the Veteran has worked for the last 4 years, 
also had PTSD, and understood the Veteran's anger issues and 
his need to work alone.  The Veteran's general difficulty in 
maintaining employment is recognized; indeed, the February 
2009 VA opinion reflected both the Veteran's difficulties 
with his job, and his significant concerns about his ability 
to keep that job.  However, the evidence overall reflects a 
difficulty in maintaining employment, not an inability to 
maintain employment.

The GAF scores assigned for the appeal period range from a 
low of 45, as noted in a February 2009 VA opinion, to a high 
of 55, during the January 2008 fee-based PTSD examination.  
While these GAF scores emphasize the severity of the 
Veteran's PTSD, they do not reflect that he has total social 
and occupational impairment warranting a 100 percent 
evaluation.  See 38 C.F.R. § 4.126(a).  The more severe set 
of GAF criteria cited above, for scores ranging from 41-50, 
reflect serious impairment in social or occupational 
functioning; the examples given in that criteria are that the 
claimant has no friends or is unable to keep a job.  However, 
the record reflects the above-noted June 2007 three-day 
fishing trip, as well as a marriage of more than 35 years' 
duration.  Although the Veteran has entered marriage 
counseling multiple times with his wife, the January 2009 VA 
examination noted that their marriage was "getting better" 
after the domestic violence prevalent in its early years.  
Moreover, while the record reflects that the Veteran has had 
more than two dozen jobs since he was separated from service, 
he has remained at his current job for more than 4 years. 

Finally, the issue of whether the manifestations of the 
Veteran's service-connected disabilities present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  An extraschedular rating cannot be assigned in the 
first instance, but it must be specifically adjudicated 
whether to refer a case for such an evaluation, when the 
issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Barringer v. Peake, 22 
Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in 
excess of those currently assigned may, in the appropriate 
cases, be assigned for certain manifestations of the disorder 
for which the Veteran is seeking an increased evaluation.  
However, the medical evidence of record does not support such 
a higher evaluation on this basis.  The different disability 
evaluations for PTSD, as for most psychiatric disorders, are 
predicated on social and occupational impairment.  Thus, 
because the probative and persuasive evidence of record does 
not reflect that the Veteran's PSTD, alone, shows such an 
'exceptional or unusual disability picture' that goes beyond 
the limits of the schedular criteria, that criteria are 
sufficient with which to rate the severity of his PTSD.

Ultimately, while the evidence of record shows that the 
manifestations of the Veteran's service-connected PTSD impact 
his ability to be employed in certain capacities, the record 
does not demonstrate that there exists a level of 
interference with employment not already encompassed by the 
currently assigned evaluation.  See Thun, 22 Vet. App. at 
115.  Therefore, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met, and the RO's decision not 
to refer these issues to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.

The evidence of record discussed above does not warrant a 
rating in excess of 70 percent for PTSD at any time during 
the appeal period; thus, staged ratings are not required.  38 
U.S.C.A. 5110; see also Hart, 21 Vet. App. at 508.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an increased 
initial evaluation for PTSD.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in 
November 2007 and February 2008 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, the Veteran was notified of the regulations 
pertinent to claims to reopen based on the submission of new 
and material evidence, and of the specific evidence required 
to reopen, in letters dated in February 2008 and April 2008.  
See Kent v. Nicholson, 20 Vet. App 1 (2006).  Moreover, the 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in letters dated in February 2008 and April 2008.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained; the Veteran has not identified any private 
treatment records pertinent to his appeal that were not 
already of record at the time of the June 1981 rating 
decision.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  A fee-based 
examination was conducted with respect to the Veteran's claim 
for an increased PTSD evaluation in January 2008, and a VA 
PTSD examination was conducted in January 2009; the Veteran 
has not argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Although a VA examination was not conducted with 
respect to the Veteran's claim to reopen the issues of 
entitlement to service connection for a skin disorder and 
hemorrhoids, VA is not required to obtain an examination for 
a claim to reopen a finally decided decision.  See 38 C.F.R. 
§ 3.159(c).  Additionally, a VA examination is not required 
for the claim of entitlement to service connection for a 
neurological disorder because there is no competent or 
credible evidence of record suggesting in service incurrence 
or that the Veteran's disorder is in any way service related.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the Veteran's claim for entitlement to 
service connection for a skin disorder is denied.

New and material evidence not having been submitted, the 
appeal to reopen the Veteran's claim for entitlement to 
service connection for hemorrhoids is denied.

Service connection for a neurological disorder is denied.

An initial evaluation greater than 70 percent for PTSD is 
denied.


REMAND

The Veteran asserts that his tinnitus is related to his 
military service.  Specifically, during his October 2009 
Board hearing, he stated that he first experienced tinnitus 
in service after witnessing explosions while serving in 
Vietnam, and that it currently interfered with his ability to 
communicate with others.  He also noted that it exacerbated 
his service-connected PTSD as he became angry if people 
started to raise their voices so that he could hear them 
properly.  The Veteran's Department of Defense Form DD-214, 
Armed Forces of the United States Report of Transfer of 
Discharge, reflects that he had 9 months of Vietnam service, 
and that his military occupational specialty was 11B40, or 
Light Weapons Infantry.  He also testified during that 
October 2009 Board hearing that although he had worked in the 
heating and air conditioning repair industry after service, 
he had always used hearing protection while working in a 
"mechanical room" or in other situations where he would 
have been exposed to acoustic trauma.

Although a current diagnosis of tinnitus is not formally of 
record, the January 2008 fee-based examination noted that 
the Veteran was hard of hearing "due to ringing in the 
ears," and the January 2009 VA examiner listed tinnitus as 
one of the Veteran's current medical problems.  Tinnitus is 
a "subjective" disorder, as its existence is generally 
determined by whether or not a veteran claims to experience 
it.  For VA purposes, tinnitus has been specifically found 
to be a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  If a veteran reports ringing in his 
or her ears, which the Veteran did on examination in January 
2008, then a diagnosis of tinnitus is generally applied 
without further examination.  Id. at 374.  Ultimately, the 
"low threshold" criteria, as set forth in McLendon v. 
Nicholson, for finding that a VA examination is required are 
met in this case; thus, the issue of service connection for 
tinnitus must be remanded so that a VA examination can be 
conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the issue of entitlement to service connection 
for tinnitus is remanded for the following actions:

1.  The Veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any tinnitus found.  
The claims file and a copy of this 
Remand must be made available to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The VA examiner 
must state whether any tinnitus found 
is related to his military service.  
Information contained in the Veteran's 
service personnel records, including 
his military occupational specialty, 
any objective medical findings in the 
service medical records, the 
postservice audiological evaluations 
currently of record, the Veteran's 
history of inservice and postservice 
noise exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Then readjudicate the issue of 
entitlement to service connection for 
tinnitus.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be issued, 
to include all the pertinent law and 
regulations related to the requirements 
for reopening a previously denied 
claim.  The Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


